IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-70,960-02


                    EX PARTE GREGORY SCOTT NARRAMORE, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 13616-B IN THE 115TH DISTRICT COURT
                                FROM UPSHUR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to eighty years’ imprisonment. The Sixth Court of Appeals affirmed his conviction.

Narramore v. State, No. 06-05-00226-CR (Tex. App.—Texarkana Mar. 20, 2007) (not designated

for publication).

        Applicant contends that he is actually innocent and his due process rights were violated

because the State presented false evidence. We remanded this application and directed the trial court

to hold a live hearing and make findings of fact and conclusions of law.
                                                                                                    2

       On remand, after holding a live hearing, the trial court found, among other things, that Jason

Baughman’s affidavit and testimony at the evidentiary hearing were not credible. The trial court also

found that neither Baughman’s affidavit nor his testimony at the evidentiary hearing changed his trial

testimony that he and Applicant disposed of the deceased’s body. The trial court recommended that

we deny relief.

       We agree with the trial court’s recommendation and adopt its findings of fact and conclusions

of law except for finding of fact number nine. Relief is denied.



Filed: October 3, 2018
Do not publish